DETAILED ACTION
Claims 68-81 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. AU2016900244, filed on 01/27/2016.

Response to Arguments
Applicant's arguments filed 08/26/2011 have been fully considered but they are not persuasive. 

Applicant’s representative argues that the teachings of Drenth do not disclose “…wherein the spindle is arranged to rotationally decouple the core tube from the drill string…”. Applicant’s representative states the differences between the intended claim language and the Drenth reference. However, Examiner respectfully believes that Applicant’s representative is narrowly interpreting the limitation and wanting the limitation reciting “…rotationally decouple…” to have a more explicit meaning than what is required by the claim. Paragraphs [0014, 0038-0039, 0077-0082] of Drenth introduces that the latching mechanism 128, which comprises a spindle, “…can rotationally lock the core barrel assembly 110 to the drill string 104 thereby preventing wear due to rotation or sliding between the mating components of the driven latch mechanism 128 and the drill string 104”. With that being said, Examiner notes that since the spindle elements (i.e. at least the sleeve and wedges) are disclosed as the elements which lock the core tube in place, the release of such mechanisms which allows retrieval of the core tube, would necessarily act to “rotational decouple” as part of the release procedure. Examiner notes that if Applicant were to be more specific within the claim language on how it rotationally decouples, in light of the instant application’s specification, then it can possibly overcome the most recent prior art rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 82 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 82 fails to meet claim numbering condition because it has two claim numbers. Furthermore, it is reassigning a claim to a number that was previously presented, which creates issues. Examiner notes that Applicant can’t re-number claim 82 because the original claim 82 was canceled. Therefore, claim 82 (old claim 115) will not be considered since it is withdrawn.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 68-73, 76-78, and 80 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Drenth et al. (US Publication 2011/0079436 A1; herein “Drenth”).

In regards to claim 68, Drenth discloses: An inner core barrel assembly (comprising at least 204, 312) for use with a drill string (at least 104) of a core drill (at least abstract and paragraph [0011] introduces “…one or more implementations of the present invention include a core barrel assembly having a driven latch mechanism that can reliably lock the core barrel assembly axially and rotationally to a drill string”), the inner core barrel assembly comprising: 
	a coupling mechanism (at least 200) at an up-hole end of the assembly (as shown in at least figures 1-2 and 5-6) and capable of releasable connection with a retrieval system (at least paragraphs [0041, 0057, and 0077] introduces “The head assembly 126 can include a spear head assembly 200 adapted to couple with an overshot, which in turn can be attached to a wireline”; “…in order to retrieve the core barrel assembly 110, a wireline can be used to lower an overshot assembly 900 into engagement with the spearhead assembly 200”); 
	a core tube (at least 124) for receiving a core sample cut by a core drill in which the inner core barrel assembly is installed (as shown in at least figures 2, 4-6, and 9; at least paragraphs [0038 and 0067] introduces “…the driven latch mechanism 128 can withstand the drilling loads as a core sample enters the core barrel 124”); and 
	a spindle (at least 204 and/or 302) which is rotationally fixed to the coupling mechanism and the core tube (at least abstract and paragraphs [0011 and 0038] introduces “…the driven latch mechanism 128 can lock the core barrel 124 within the drill string 104, and particularly to the outer tube 112. Furthermore, the driven latch mechanism 128 can rotationally lock the core barrel assembly 110 to the drill string 104 thereby preventing wear due to rotation or sliding between the mating components of the driven latch mechanism 128 and the drill string 104”); 
(as shown in the transitioning from at least figure 6 to figure 9; furthermore, paragraphs [0014, 0038-0039, 0077-0082] introduces that the latching mechanism 128, which comprises a spindle, “…can rotationally lock the core barrel assembly 110 to the drill string 104 thereby preventing wear due to rotation or sliding between the mating components of the driven latch mechanism 128 and the drill string 104”; Examiner notes that the since the coupling of the elements is occurred in light of the rotational movement, the inverse of that is true absent more specific details).

In regards to claim 69, Drenth further discloses: a latch assembly arranged (at least 128 comprising at least 300) to latch the spindle in an axially fixed position in and relative to the drill string (as shown in at least figures 5-6).

In regards to claim 70, Drenth further discloses: wherein the spindle extends through the latch assembly (as shown in at least figures 4-6).

In regards to claim 71, Drenth further discloses: wherein the spindle is configured or otherwise arranged to enable communication between axially opposite ends of the latch assembly (the communication at the axially opposite ends of the latch assembly are shown in light of the transitioning within at least figures 5-6 & 9).

In regards to claim 72, Drenth further discloses: wherein the spindle is arranged to be configured or otherwise arranged to enable one or a combination of two or more of: electronic communication; optical communication; mechanical communication; and fluidic communication between axially opposite ends of the latch assembly (the transitioning within at least figures 5-6 & 9 and at least paragraphs [0058-0077] introduces the functionality of the mechanical communication as well as fluid communication between axially opposite ends of the latch assembly to allow for retrieving core samples from the wellbore).

In regards to claim 73, Drenth further discloses: wherein the spindle comprises a tube (as shown in light of the cross-hatching within at least figures 4-6).

In regards to claim 76, Drenth further discloses: wherein the latch assembly comprises a plurality of latch members (at least 300 as shown in at least figures 3-4) movable in a radial direction between a latch position where the latch members protrude in a radial outward direction form an outer circumferential surface of an outer sleeve (as shown within the transitioning from at least figure 5 to figure 6) and a release position where the members are able to retract to lie within the outer circumferential surface of the outer sleeve (as shown within the transitioning from at least figure 6 to figure 9).

In regards to claim 77, Drenth further discloses: wherein the coupling mechanism is capable of moving axially relative to the spindle to lock the latch members in the latch position (as shown within the transitioning from at least figure 5 to figure 6; furthermore, at least abstract and paragraphs [0011 and 0038] introduces “…the driven latch mechanism 128 can lock the core barrel 124 within the drill string 104, and particularly to the outer tube 112. Furthermore, the driven latch mechanism 128 can rotationally lock the core barrel assembly 110 to the drill string 104 thereby preventing wear due to rotation or sliding between the mating components of the driven latch mechanism 128 and the drill string 104”).

In regards to claim 78, Drenth further discloses: wherein the latch assembly comprises a landing shoulder which is arranged to support the inner core barrel assembly on a landing ring within the core drill (the ring shaped recess 602 is considered to be a landing ring engaging the landing shoulders of the plurality of latch members 300 within the core drill as shown in at least figures 5-6 and 9).

In regards to claim 80, Drenth further discloses: wherein the latch assembly is configured so that when the landing shoulder is in contact with the landing ring and the latch members are in the latch position at least some of the latch members are spaced from contact with an inner surface of the drill string (at least figure 6 shows a latch member 300 (left hand side) engaging the ring shaped recess 602 and a latch member 300 (right hand side) not engaging the ring shaped recess 602).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 74-75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drenth et al. (US Publication 2011/0079436 A1; herein “Drenth”) in view of Fanuel (US Patent 6,158,534).

In regards to claim 74, Drenth discloses: a core abutment (of at least 124) coupled to the spindle and located in the core tube, the core abutment extending along a central axis of the core tube (Examiner notes that the core abutment of the core tube is inherently established within the core tube in light of the plurality of elements required for the apparatus to work for purposes of retrieving core sample(s); see at least figures 2-3).
	However, Drenth appears to be explicitly silent in regards to: a core abutment coupled to the spindle and located in the core tube, the core abutment extending along having an outer circumferential surface spaced by an annular gap from an inner circumferential surface of the core tube.
	The teachings of Fanuel is from the same field of endeavor and used to solve the same problem, as the core sampler therein is directed to removing subterranean formation core samples from the wellbore. Fanuel discloses: a core abutment (of at least 56) coupled to the spindle (at least 5) and located in the core tube (at least 15), the core abutment extending along a central axis of the core tube and having an outer circumferential surface spaced by an annular gap from an inner circumferential surface of the core tube (at least figure 6 and column 7, lines 4-55 introduces the annular gap created from the outer circumferential surface of the core abutment and the inner circumferential surface of the core tube in which the core sample abuts the core abutment).
	Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made, to modify the teachings of Drenth to include the teachings of Fanuel, by modifying the core tube coupled to the spindle taught by Drenth to include for a core abutment coupled to the spindle and located in the core tube, the core abutment extending along a central axis of the core tube and having an outer circumferential surface spaced by an annular gap from an inner circumferential surface of the core tube taught by Fanuel to allow for at least oil prospecting for purposes of recovering hydrocarbon from the subterranean formation (at least abstract). 

In regards to claim 75, Fanuel further discloses: wherein the core abutment is configured to abut an axial end of a core sample at a location inboard of an outer circumferential surface of the core sample (as shown in at least figure 6).

Allowable Subject Matter
Claims 79 and 81 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: The language of claim 79 recites “…further comprising a hanger spring located between the landing shoulder and the latch members and arranged to compress during a core breaking operation to enable a progressive application of core break tension to a core sample as well as to provide a shock absorbing function when the assembly lands on the landing ring”. Though US Publication 2011/0079436 A1 (i.e. Drenth et al.) discloses springs (i.e. at least element 330 and unlabeled spring within 220) to be between the landing shoulder and the latch members, the specification therein fails to disclose the structural aspect of the spring to essentially “hang” elements within the apparatus. Furthermore, to add on to the deficiency, the specification of Drenth fails to create a nexus between the functional language and the structural aspect.
	Additionally, claim 81 recites “…wherein the latch assembly further comprises an inner sleeve which is coupled to the outer sleeve and through which the spindle passes, the inner sleeve and spindle relatively dimensioned to form an annular gap there-between”. All the embodiments of Drenth fail to teach an inner sleeve which is coupled to the outer sleeve and through which the spindle (i.e. element 204) passes. 
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEEL G PATEL whose telephone number is (469)295-9168. The examiner can normally be reached M-F, 8:30AM-5:00PM, CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571) 270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEEL GIRISH PATEL/Examiner, Art Unit 3676                                                                                                                                                                                                        
/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676